*445SENTENCIA
Hoy nos toca determinar si en el presente caso el Tribunal de Primera Instancia en el acto del juicio tomó medidas apropiadas para garantizar el debido proceso de ley a una parte demandada que padece de algún grado de impedi-mento auditivo.
HH
El 9 de agosto de 1995 la peticionaria, Sra. Amparo Fuentes González, presentó una demanda contra los recu-rridos, el Dr. Ramón Badillo Santiago, su esposa, la Sra. Ada Padilla Aponte, la sociedad de bienes gananciales com-puesta por ambos y el Sr. Félix Padilla, hermano de la señora Padilla. En ella solicitó la anulación del contrato de compraventa de su residencia habido entre la peticionaria y los recurridos, más los daños y perjuicios. La parte recu-rrida contestó la demanda el 25 de octubre de 1995, y pos-teriormente presentó una contestación enmendada para incluir una reconvención en contra de la Sra. Amparo Fuentes González, en la cual reclamaba la devolución del dinero recibido por ésta y una indemnización por los daños alegadamente sufridos por la parte recurrida como conse-cuencia de supuestos comentarios difamatorios hechos por la señora Fuentes.
Durante el tercer día de la vista en su fondo, cuando ya el recurrido, doctor Badillo, había comenzado el desfile de su prueba, su representación legal solicitó la nulidad de la audiencia celebrada hasta entonces y un nuevo juicio por no haberse provisto un acomodo razonable para su impedi-mento auditivo, según requerido por el Americans with Disabilities Act of 1990 (ADA, por sus siglas en inglés), 42 U.S.C.A. see. 12101 et seq. Adujo éste que hasta ese mo-mento, el doctor Badillo no había podido entender la mayor parte del juicio, esto en violación de su derecho de confron-*446tación que requiere que el demandado pueda escuchar la prueba para poder cooperar con el abogado. Como eviden-cia de su impedimento auditivo, presentó un informe pre-parado por una audióloga clínica.
El foro primario se negó a anular el juicio llevado a cabo hasta ese momento y dispuso que se le proveyera una silla al demandado para ubicarla en cualquier lugar de la sala, e instruyó al doctor Badillo que podía moverse libremente a donde escuchara, que si no entendía se podía levantar y avisar al tribunal para que se repitiera. El juez explicó que los remedios eran de justicia sustancial porque lo correcto hubiese sido la presentación de una moción con suficiente anticipación al juicio para minimizar el perjuicio a la parte demandante.
Posteriormente, el tribunal dictó sentencia en la que de-claró con lugar la demanda, ordenó la anulación de la com-praventa, la cancelación de la inscripción del inmueble a favor de los demandados y el pago de veinte mil dólares ($20,000) por daños y peijuicios.
Inconformes, los demandados acudieron al Tribunal de Circuito de Apelaciones señalando la comisión de varios errores, entre ellos, que incidió el Tribunal de Primera Ins-tancia al no proveer acomodo razonable al doctor Badillo Santiago para su impedimento auditivo, según provee ADA.
Mediante la sentencia dictada, el Tribunal de Circuito de Apelaciones dejó sin efecto la sentencia apelada y or-denó la celebración de un nuevo juicio con un acomodo ra-zonable conforme al reglamento de ADA. Concluyó el Tribunal de Circuito de Apelaciones que el acomodo ofrecido fue inadecuado en conformidad con lo requerido por ADA; que el juez sentenciador debió haber paralizado los proce-dimientos y solicitado a la Oficina de Administración de los Tribunales (OAT) la provisión de los instrumentos auxilia-res requeridos por ADA.(1)
*447La parte demandante acude ante nos y aduce que erró el Tribunal de Circuito de Apelaciones al anular la senten-cia del Tribunal de Primera Instancia por el fundamento de haber violentado los derechos del demandado según re-conocidos por ADA, al sustituir su criterio por las determi-naciones del juez que presidió la vista sin que mediara prejuicio o parcialidad, y al anular una sentencia sin con-cederles una audiencia adecuada para refutar dichas alegaciones. En virtud de la interrelación entre los señala-mientos de error, los discutiremos conjuntamente al anali-zar si erró el Tribunal de Circuito de Apelaciones al decla-rar un nuevo juicio en el presente caso.
HH hH
Nuestro ordenamiento procesal permite al Tribunal de Primera Instancia “conceder un nuevo juicio a todas o cua-lesquiera de las partes y sobre todas o parte de las cuestio-nes litigiosas”, “[c]uando se descubriere evidencia esen-cial”, “[c]uando no fuere posible preparar una exposición en forma narrativa de la evidencia o cuando no fuere posible obtener una transcripción de las notas taquigráficas de los procedimientos debido a la muerte o incapacidad del taquí-grafo” y “[c]uando la justicia sustancial lo requiere”. Regla 48.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véanse: First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901 (1998); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987). De acuerdo con el inciso (c) de esta regla, el tribunal puede conceder un nuevo juicio por cualquier razón no contenida en los dos previos incisos, siempre que se estime prudente y en bien de la justicia sustancial.
Esta disposición es igual a la regla federal que recoge “viejos principios [del] common law” y que puede “resumir-se en tres: (1) error manifiesto en la aplicación del derecho; *448(2) error manifiesto en la apreciación de los hechos; y (3) nueva evidencia recién descubierta”. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. JTS, 2000, T. II, pág. 777. Sin embargo, nuestra Regla 48.1 re-conoce expresamente el fundamento de nueva evidencia y excluye los otros dos fundamentos del common law, al tiempo que expresa que sólo procederá un nuevo juicio cuando la justicia sustancial lo requiera. Por ello, para con-ceder un nuevo juicio es insuficiente demostrar única-mente la comisión de un error en cualquier decisión u or-den, o en cualquier acto realizado u omitido por el tribunal. Sólo se concederá un nuevo juicio cuando tal error resulte ser incompatible con una sana administración de justicia, que impida una justa adjudicación o que el resultado sea injusto. Así, la Regla 50 de Procedimiento Civil, 32 L.P.R.A. Ap. III, le niega consecuencia alguna a los errores no per-judiciales cometidos durante el trámite de un caso. Véase Alicea Álvarez v. Valle Bello, Inc., 111 D.P.R. 847, 852—853 (1982).
En ocasiones anteriores, este Tribunal ha resuelto que “la concesión o denegación de un nuevo juicio descansa en la sana discreción del tribunal sentenciador”. First Bank of P.R. v. Inmob. Nac., Inc., supra, pág. 911, citando a Carrión v. Sampedro, 74 D.P.R. 413, 415 esc. 1 (1953). Véanse, ade-más: Riley v. Rodríguez de Pacheco, supra; Ruiz Pérez v. Tribunal Superior, 94 D.P.R. 416 (1967). Por ello, en ape-lación o cualquier recurso de revisión, no se alterará ni revocará la sentencia apelada a menos que ello sea incompatible con la justicia sustancial. Para poder sostener con éxito una revisión de “una resolución denegatoria de nuevo juicio, es necesario demostrar que el tribunal abusó del ejercicio de su facultad discrecional al denegar dicha mo-ción ... o que se cometió una injusticia manifiesta al dene-gar la misma”. (Enfasis suplido.) First Bank of P.R. v. Inmob. Nac., Inc., supra, pág. 912. Véase, además, J.A. Cuevas Segarra, op. cit., pág. 778.
Procede, entonces, que determinemos si medió en este caso una injusticia de tal naturaleza que active el remedio *449provisto por la Regla 48.1(c), supra, por razón del impedi-mento auditivo del recurrido. Esto es, ¿violentó el debido proceso de ley en su vertiente procesal el Tribunal de Pri-mera Instancia al no tomar otras medidas para preservar el derecho del recurrido a un juicio justo? Para contestar esta interrogante es innecesario recurrir a las obligaciones impuestas por ADA a las entidades públicas, ya que éstas están concebidas en nuestro ordenamiento puertorriqueño como parte del debido proceso de ley.
HH
La cuestión presentada ante nos requiere efectuar un balance de intereses para determinar si se ha violentado el debido proceso de ley del recurrido al celebrar el juicio sin proveerle el acomodo para su supuesto impedimento audi-tivo en la etapa en que éste fue solicitado. El Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 280, al igual que la En-mienda XIV de la Constitución de Estados Unidos, (véase L.P.R.A., Tomo 1, ed. 1999, pág. 193), garantizan que: “Nin-guna persona será privada de su libertad o propiedad sin debido proceso de ley.” El lenguaje de ambas disposiciones es idéntico, excepto que en nuestra Constitución se eliminó la palabra “vida”, como consecuencia de haberse proscrito la pena de muerte. Véanse: Álvarez v. Arias, 156 D.P.R. 352 (2002); Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993).
El debido proceso de ley se manifiesta en dos dimensio-nes distintas: la sustantiva y la procesal. Bajo el debido proceso sustantivo, los tribunales examinan la validez de una ley a la luz de los preceptos constitucionales pertinen-tes, con el propósito de proteger los derechos fundamenta-les de las personas. Bajo este análisis, el Estado, al apro-bar leyes o al realizar alguna actuación, no puede afectar de manera irrazonable, arbitraria o caprichosa —o sea, sin adecuada justificación— los intereses libertarios o propie-*450tarios de algún individuo o grupo. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992); Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 273 (1987). Por otro lado, la ver-tiente procesal del debido proceso de ley le impone al Es-tado la obligación de garantizar que la interferencia con los intereses de libertad y propiedad del individuo sólo ocurra mediante un procedimiento justo y equitativo, que respete la dignidad de los individuos afectados. U. Ind. Emp. A.E.P. v. A.E.R, 146 D.P.R. 611, 616 (1998); Rodríguez Rodríguez v. E.L.A., supra; López Vives v. Policía de PR., 118 D.P.R. 219 (1987). Para activar la protección que ofrece este derecho en su vertiente procesal, tiene que existir un interés individual de libertad o propiedad. Rivera Santiago v. Srio. de Hacienda, supra; Board of Regents v. Roth, 408 U.S. 564 (1972). Cumplida tal exigencia, hay que determi-nar cuál es el procedimiento exigido (what process is due). U. Ind. Emp. A.E.P. v. A.E.P., supra; Rodríguez Rodríguez v. E.L.A., supra; Rivera Santiago v. Srio. de Hacienda, supra. Si bien la característica medular es que el proceso debe ser justo, éste no es rígido e inflexible, y se ajusta a las exigencias constitucionales de cada contexto. P.A.C. v. E.L.A. I, 150 D.P.R. 359 (2000); Mathews v. Eldridge, 424 U.S. 319 (1976).
La jurisprudencia ha ido identificando componentes bá-sicos del debido proceso de ley, tales como notificación ade-cuada y oportunidad de ser escuchado y de defenderse. U. Ind. Emp. A.E.P. v. A.E.P., supra; Rodríguez Rodríguez v. E.L.A., supra; Rivera Santiago v. Srio. de Hacienda, supra. En Mathews v. Eldridge, supra, el Tribunal Supremo de Estados Unidos estableció los tres criterios que deben so-pesarse al determinar cuál es el proceso debido para pri-varle a un individuo de algún derecho protegido. Estos fac-tores son: (1) los intereses individuales o privados que se verán afectados por la acción oficial; (2) el riesgo de una determinación errónea que prive a la persona del interés protegido mediante el proceso utilizado y el valor probable de garantías adicionales o distintas, y (3) el interés guber-namental protegido con la acción sumaria, inclusive la po-*451sibilidad de usar métodos alternos que atiendan la función que se trata y los cargos fiscales y administrativos que con-llevaría la imposición de otras garantías procesales. Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716 (1982) (adopta criterios de Mathews v. Eldridge, supra). Véase U. Ind. Emp. A.E.R v. A.E.R, supra, págs. 616-617.
A la luz de los criterios de Mathews v. Eldridge, supra, la jurisprudencia ha establecido diversos requisitos que todo procedimiento adversativo debe cumplir para satisfa-cer las exigencias mínimas del debido proceso, a saber: (1) notificación adecuada del proceso; (2) proceso ante un juez imparcial; (3) oportunidad de ser oído; (4) derecho a con-trainterrogar testigos y examinar la evidencia presentada en su contra; (5) tener asistencia de abogado, y (6) que la decisión se base en la evidencia presentada y admitida en el juicio. Rivera Rodríguez & Co. v. Lee Stowell, etc., supra; Rivera Santiago v. Srio. de Hacienda, supra, pág. 274; Domínguez Talavera v. Tribunal Superior, 102 D.P.R. 423, 428 (1974); Pueblo v. Pérez Santaliz, 105 D.P.R. 10, 23 (1976); Pueblo v. Andreu González, 105 D.P.R. 315, 320 (1976).
El derecho de toda persona de ser oído antes de ser des-pojado de algún interés protegido se ha consagrado como principio fundamental del debido proceso; esta oportuni-dad de ser oído debe ser en “a meaningful time and a meaningful manner”. Mathews v. Eldridge, supra, pág. 333. Véase Anti-Fascist Committee v. McGrath, 341 U.S. 123 (1951). La privación de la libertad o propiedad sin notifica-ción u oportunidad de ser escuchado y de defenderse, se ha considerado siempre ajeno al debido proceso, y en ocasio-nes es fuente de responsabilidad civil. Rivera Rodríguez & Co. v. Lee Stowell, etc., supra, págs. 889-890; Lugar v. Edmondson Oil Co., 457 U.S. 922 (1982); Mullane v. Central Hanover Tr. Co., 339 U.S. 306 (1950).
Nuestra jurisprudencia ha reconocido en la esfera penal el derecho de un acusado a un intérprete durante todo el procedimiento penal en virtud de la cláusula de debido pro-ceso de ley, para que entienda los procedimientos llevados *452a cabo en su contra. En Pueblo v. Moreno González, 115 D.P.R. 298, 301 (1984), determinamos que violenta el prin-cipio de debido proceso de ley en su vertiente procesal el no proveer un intérprete a una persona que tiene graves pro-blemas auditivos que dificultaban seriamente el oír y po-der comunicarse con otros. Posteriormente, en Pueblo v. Branch, 154 D.P.R. 575 (2001), en el contexto de un acu-sado que no hablaba el idioma español, concluimos que
... para un imputado que no entiende las incidencias de un procedimiento judicial, la asistencia de un intérprete durante todo el proceso adquiere una importancia tridimensional: pri-mero, hace posible el interrogatorio de los testigos; segundo, facilita a los demandados o acusados poder entender la con-versación entre abogados, testigos y el juez; y tercero, hace viable la comunicación entre abogado y cliente.
Asimismo, entendemos que en un juicio civil es necesa-rio que una persona con impedimentos auditivos se encuen-tre en condición de entender el procedimiento que se lleva a cabo, ya que el derecho a su propiedad o el disfrute de cualquier otro derecho, según sea el objeto del pleito, está en juego y una apropiada defensa requiere oír y entender los testimonios que se presenten y las manifestaciones del juez, las partes y sus abogados a través de todo el proceso. La extensión de este derecho depende, sin embargo, de las circunstancias particulares presentes en cada caso.
Una controversia judicial de naturaleza civil usual-mente implica una disputa, monetaria o de otra índole, entre las partes. Por ello su ordenamiento procesal es más laxo que en los casos de naturaleza penal, enfocado en la búsqueda de una “solución justa, rápida y económica” para las partes involucradas en el proceso. Regla 1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III. Cuando el resultado de una litigación civil tiende a afectar intereses privados úni-camente, la preocupación social en su adjudicación final es mínima porque el riesgo de una adjudicación errónea la comparten las partes litigantes en la misma proporción aproximadamente. Véase Nogueras v. Rexach Benitez I, *453141 D.P.R. 470, 530 esc. 17 (1996), opinión concurrente y disidente del Juez Asociado Señor Negrón García.
Por tratarse de intereses particulares los que están en juego en los casos civiles, de ordinario se observa menos rigurosidad en la revisión de tales procedimientos que en los casos criminales, con tal de que el resultado final de la controversia sea justo.
Entendemos, sin embargo, que es ineludible la obliga-ción de los tribunales de proveer el acomodo razonable de cualquier persona que por razón de un impedimento físico o mental no se encuentre en una posición equitativa en comparación con la otra parte. Esto es, el acomodo procede cuando el litigante, por razón de su impedimento, no puede disfrutar de los derechos que garantizan un juicio justo, reconocidos bajo el debido proceso de ley en su vertiente procesal; a saber, el derecho a estar presente, entender los procedimientos, ayudar en su defensa, presentar prueba a su favor, entre otros. Por lo tanto, todos los jueces del Tribunal General de Justicia del Estado Libre Asociado de Puerto Rico están obligados a proveer el acomodo que ra-zonablemente sea menester para garantizar tal derecho.(2)
Definimos como acomodo razonable aquel que, dentro del contexto de los servicios prestados por el sistema de tribunales, no conlleva modificaciones de tal grado que al-teran fundamentalmente la naturaleza del servicio, en este caso, del juicio en su fondo. El acomodó razonable debe asegurar un acceso significativo a los beneficios, derechos y garantías que conlleva la celebración de un juicio en su fondo, sin que esto se confunda con la creación o adición de beneficios sustantivos, distintos a los provistos para personas sin impedimentos. El propósito del acomodo ra-zonable es facilitar el uso y disfrute de los servicios y *454derechos reconocidos, de una manera igual y equitativa entre todos los usuarios. Por ello, consideramos irrazona-ble aquel acomodo que imponga una desproporcionada carga económica o administrativa sobre el sistema de tribunales y sobre los usuarios.
De lo anterior podemos colegir que en el contexto de un juicio, la determinación de tal acomodo exige la conside-ración de los intereses de todas las partes afectadas por el proceso. Así, al determinar si el juicio en su fondo llevado a cabo en este caso fue justo, debemos también sopesar: el derecho de la parte demandante a que el caso se resuelva prontamente, la política judicial que persigue la economía procesal, si se hizo justicia sustancial, y el impacto econó-mico a todas las partes y al Estado. Por ello es de vital importancia que consideremos, además, el momento en que se presentó la solicitud de acomodo, la calidad y el grado de evidencia presentada para demostrar el grado y la extensión del impedimento —cuyo peso probatorio re-cae sobre quien alega el impedimento— a la luz de la apreciación de la evidencia hecha por el tribunal sentenciador. Estimamos de suma relevancia para la pro-cedencia de cualquier reclamación de acomodo por una persona con un impedimento, la etapa procesal en que se hace: de este factor dependen otros factores esenciales para lograr un balance justo de los intereses involucrados. Considerados los factores antes menciona-dos, concluimos que no procede declarar un nuevo juicio en las circunstancias del presente caso. Veamos.
IV
El demandado, doctor Badillo, hizo una referencia a su impedimento auditivo en la contestación a la demanda, al negar la alegación de la Sra. Amparo Fuentes de no haber leído la escritura de compraventa. El párrafo número 20 en la alegación responsiva dice así:
Doña Amparo leyó cuidadosamente la escritura y disfrutó de *455todo el tiempo que ella requirió. El derecho a tener testigos y de ser leída en voz alta fue declinado y especialmente por mi que no oigo bien y dependo de audífonos. Apéndice, pág. 79.
Posteriormente, el 28 de diciembre de 1995 se enmendó la contestación a la demanda, para incluir unas defensas afirmativas y una reconvención. La alegación respondiente quedó, pues, alterada: esta vez el demandado simplemente se limitó a negar las alegaciones Í2 a la 23 por falta de información y creencia, sin hacer referencia alguna a su impedimento. La antes citada alegación es la única refe-rencia de cualquier naturaleza, hecha con anterioridad al juicio en su fondo, que consta en el expediente ante nos sobre el mencionado impedimento. Nada alegó la parte de-mandada sobre este extremo durante el proceso de descu-brimiento de prueba ni durante la conferencia con antela-ción al juicio.
No es hasta el 2 de septiembre de 1997, el primer día de la vista en su fondo y dos años después de iniciado el pleito, que la representación legal del doctor Badillo informa al tribunal sobre su limitación auditiva. Aún en ese momento, sus abogados se limitaron a solicitar permiso para que el doctor Badillo se pudiera sentar cerca de los testigos du-rante la vista para así escuchar mejor sus manifestaciones. El tribunal concedió el permiso solicitado y se continuó con el interrogatorio directo de la parte demandante. Una vez terminado el examen de la primera testigo, la Sra. Ada Padilla, esposa del demandado, la parte demandante sentó a testificar al propio demandado, el doctor Badillo. Este comentó lo siguiente:
[L]e voy a pedir de favor, que el licenciado se mantenga en un solo sitio y no se esté moviendo, porque cuando él se mueve ocho pies para allá, de donde yo estoy, yo no le voy a oír, que se quede ahí en un solo sitio, aunque se acabe el dramatismo. Transcripción de la evidencia, pág. 29.
Como respuesta, el tribunal ordenó al abogado:
Desde el podio se dirige las preguntas. Vamos a evitar ese problema que tiene. Es un problema mecánico, de que no *456puede oírlo, si usted va cambiando, pues el oído de él no se ajusta. íd.
El abogado de la parte demandante accedió a lo solicitado. Según observamos en las transcripciones, en muy pocas ocasiones adujo el doctor Badillo no escuchar las preguntas. Ciertamente, sus contestaciones correspon-dieron perfectamente a las preguntas en todas las ocasio-nes; en una ocasión solamente se le repitió una pregunta.
El segundo día de la vista en su fondo testificaron dos personas y la demandante, Sra. Amparo Fuentes. Durante el interrogatorio directo de ésta, la representación legal del doctor Badillo le comentó al tribunal que su representado no pudo escuchar bien los testimonios vertidos. El tribunal permitió que se sentara con el abogado en todo momento o más cerca de la silla de testigos, si así lo deseaba. Enton-ces, el doctor Badillo expresó haber escuchado muy poco y el tribunal mencionó para el récord, en síntesis, que el com-portamiento del doctor Badillo indicaba lo contrario.(3)
El lunes 8 de septiembre de 1997, antes de que la parte demandada comenzara el desfile de su evidencia, la repre-sentación legal del doctor Badillo Santiago presentó una solicitud formal sobre nulidad de los procedimientos y nuevo juicio por no haberse tramitado un acomodo razona-ble para su impedimento auditivo, según requerido por el ADA. La moción alegó que hasta el momento, el doctor Badillo no había podido entender la mayor parte del juicio. Como evidencia del impedimento, se adjuntó a la moción los resultados de un análisis efectuado dos días antes, esto es, el 6 de septiembre de 1997, por una audióloga clínica. El juez dio la moción por presentada y decretó un breve receso.
Reanudada la vista, el juez denegó la moción en corte *457abierta. Dispuso, no obstante, que se le proveyera una silla al demandado para ubicarla en cualquier sitio dentro de la sala; indicó que el doctor Badillo podía moverse libremente a donde pudiera escuchar y, si quería la repetición de algo, que avisara al tribunal. El tribunal expresó que hasta el momento se le había provisto un acomodo razonable, cón-sono con sus solicitudes anteriores durante el juicio.
Entendemos que el juez sentenciador actuó correctamente. No consta evidencia en el expediente de prejuicio, arbitrariedad o capricho por parte del juez sen-tenciador al hacer las determinaciones en torno a la impre-sión de que el demandado escuchó la mayoría del testimonio. No procede alterarlas.(4) Por lo tanto, evalua-mos la racionalidad del acomodo a la luz de la evidencia documental presentada.
En su informe, la audióloga clínica manifestó que el doctor Badillo escucha a las personas hasta una distancia de cuatro pies y de frente a ellos porque utiliza labio lectura. De modo que tenemos que el impedimento auditivo del de-mandado es parcial, sujeto a la distancia y al volumen con el cual le hablan.
El juez permitió en todo momento que el doctor Badillo estuviera cerca de los testigos, y éste aparentó estar satis-*458fecho con el acomodo por un tiempo. Luego, cuando testi-ficó, el tribunal sentenciador ordenó a los abogados a ha-blar desde el podio únicamente en voz clara, para que el doctor Badillo pudiera entender las preguntas. El tribunal concluyó, en virtud de la conducta y gestos del demandado, que éste escuchaba las incidencias del juicio porque asen-tía o negaba con la cabeza al escuchar a los testigos y hasta se sonrojaba ante la evidencia testifical. Cuando el doctor Badillo informó que no había podido escuchar, y por pri-mera vez requirió un acomodo conforme el ADA, se le pro-veyó una silla con ruedas y se le concedió libre movimiento por la sala para acomodarse en cualquier lugar desde donde pudiera escuchar mejor a los testigos, al juez o a los abogados. Se le permitió, además, interrumpir los procedi-mientos cada vez que no escuchara.
Concluimos, pues, que erró el Tribunal de Circuito de Apelaciones al determinar que el acomodo provisto para el impedimento del doctor Badillo era irrazonable. En virtud de la incapacidad auditiva parcial del doctor Badillo, este acomodo fue razonable al ajustarse al grado de impedi-mento del cual adolece. Además, al analizar el proceso ín-tegramente, se torna patente que no se cumple con el es-tándar de injusticia manifiesta para declarar un nuevo juicio.
Entendemos que el proceso fue esencialmente justo para la parte demandada, considerados todos los intereses en conflicto. En el presente caso se presentó la demanda durante el mes de agosto de 1995, se contestó en octubre y ésta se enmendó en diciembre del mismo año. No es hasta comenzado el juicio en su fondo, dos años después de ini-ciada la reclamación, que el demandado presenta una pe-tición de acomodo especial. En los autos no consta explica-ción alguna para esta tardanza.
La parte demandada pretende establecer que con la mención del impedimento en la contestación a la demanda original, el tribunal debió tomar conocimiento de su impe-dimento auditivo. Esta demanda original fue sustituida por una posteriormente enmendada. En su contestación a *459ésta nada se indica del impedimento ni de su grado de severidad. Ni la contestación original ni la contestación a la demanda enmendada eran suficientes para advertir al tribunal de la necesidad de asistirle. Es más, al expresar en la contestación original que “no oigo bien y dependo de audífonos”, el demandado da la impresión que utiliza su propio equipo auditivo. Por lo tanto, es forzoso concluir que el tribunal no estuvo en posición para determinar la nece-sidad de algún acomodo adicional.
La irracional tardanza en plantear la necesidad de un acomodo razonable afecta adversamente a la parte demandante. La demandante ha sido diligente en la trami-tación de su caso. Decretar un nuevo juicio por fundamen-tos no imputables a ésta ni al tribunal, después de los cos-tos en que se ha incurrido en la tramitación de este caso, tanto por la demandante como por el Estado, es demasiado oneroso, especialmente cuando el demandado pudo haber hecho su reclamo a tiempo evitando así la necesidad de celebrar un nuevo juicio. Con su demora, el doctor Badillo renunció a reclamar tal derecho.
Por otro lado, estimamos que la celebración de un nuevo juicio no alteraría significativamente el resultado al cual ha llegado el Tribunal de Primera Instancia. Entendemos que sus abogados le proveyeron una adecuada defensa; tu-vieron oportunidad de realizar todo el descubrimiento de prueba que garantizan las Reglas de Procedimiento Civil, el cual no se dificultó, trabó ni menoscabó por el impedi-mento auditivo del doctor Badillo. Tampoco constan en el expediente problemas de comunicación entre el deman-dado y su representación legal durante el juicio o en los procedimientos preliminares.
En fin, concluimos que el acomodo dispuesto por el tribunal sentenciador fue suficiente y razonable, a la luz del informe de la audióloga, de las circunstancias particulares de este caso y de la apreciación que de la peculiar situación presente hizo el tribunal sentenciador. Por ello entende-mos que el juicio se condujo de manera justa y equitativa, a través de un procedimiento razonable. El acomodo provisto *460por el Tribunal de Primera Instancia cumplió con las exi-gencias del debido proceso de ley en este caso. Erró el Tribunal de Circuito de Apelaciones al anular la sentencia y declarar un nuevo juicio, cuando el juez de primera instan-cia no abusó de su discreción y tampoco cometió una injus-ticia manifiesta en la denegación de éste.
Por los fundamentos antes expuestos, se revoca la sen-tencia dictada por el Tribunal de Circuito de Apelaciones y se devuelve el caso a dicho foro para que pase juicio sobre los demás errores señalados por los aquí recurridos en su recurso de apelación.
El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita. El Juez Asociado Señor Corrada Del Río disintió por entender que el dictamen del Tribunal de Cir-cuito de Apelaciones es sustancialmente correcto. El Juez Asociado Señor Rivera Pérez disintió con una opinión escrita.
— O —

 Por su parte, la honorable jueza Cotto Vives emitió una opinión disidente. Argumentó que el TPI proveyó el acomodo solicitado por la parte demandada du-*447rante el juicio. Según la disidencia, el doctor Badillo escuchó todo el testimonio pre-sentado, así como lo demás acontecido en el juicio, y pudo proveer para su defensa; concluyó que el doctor Badillo renunció en parte a cualquier acomodo adicional por no solicitarlo a tiempo.


 Actualmente, la Oficina de Administración de los Tribunales (OAT) cuenta con recursos para proveer los acomodos mencionados en el Reglamento de la Americans with Disabilities Act of 1990 (ADA), como equipos de sonido infrarrojo portátiles. Advertido con razonable anticipación de la limitación auditiva de algún participante, el Juez debe solicitar al Juez Administrador la instalación del equipo en el salón de sesiones correspondiente.


 El juez expresó: “lo he visto hacer ... gesticulaciones de aprobación y de negación al testimonio como si estuviese entendiendo y cuando ..., me sorprendió, porque me llamó la atención, porque se había quejado de que no podía oír al licen-ciado tan cerca que él estaba hablando ni a mí tampoco, sin embargo, con lo bajito que hablaba ella, yo podía notar que él aparentemente —desde; lo que yo estaba observando— sí entendía.” Transcripción de la evidencia, págs. 142-143.


(4) La parte demandada presentó varias mociones al comienzo y en el transcurso del juicio en su fondo que el tribunal estimó tardías y frívolas, con la intención de dilatar los procedimientos. El Tribunal de Primera Instancia concluyó que la repre-sentación legal de la parte demandada no fue diligente en la tramitación del caso e intentaba dilatar los procedimientos, antes de haber presentado la moción de nuevo juicio y el demandado quejarse de su impedimento. Durante el primer día del juicio se presentó una moción de suspensión de vista por no haber obtenido las citaciones de los testigos de defensa. El tribunal la denegó porque la parte demandada solicitó la expedición de las citaciones tardíamente, sólo dos semanas antes de comenzar el juicio. Posteriormente, el notario autorizante de la escritura de compraventa no pudo comparecer a la vista en su fondo, por lo que la parte demandada volvió a solicitar la suspensión de los procedimientos. El tribunal resolvió en la negativa, señalando a la parte que estaba dilatando los procedimientos por ser ésta igual a la moción relativa a las citaciones. Esta moción se había presentado inmediatamente después de una segunda moción de suspensión presentada al ausentarse la señora esposa del demandado. En ella el tribunal había concluido que la sociedad legal de gananciales quedaba debidamente representada por el doctor Badillo y adecuadamente defen-dida por sus dos abogados. Comentó entender que “es una táctica que sólo traería dilación. Una acción que sólo trae dilación innecesaria”. Transcripción de la eviden-cia, pág. 245. Posteriormente, la parte demandada presentó su cuarta moción, la de nuevo juicio, por violentar los derechos del impedido.


 El Dr. Badillo Santiago es una persona de edad avanzada, retirado, y residente en el Estado de la Florida.


 El Juez dictaminó que en el tumo de la parte demandante sólo se cubri-ría el testimonio pertinente a las alegaciones de la parte demandante. Los tes-timonio del Dr. Badillo Santiago y de su esposa, Sra. Ada Padilla, sobre sus defensas a la demanda y su reconvención, quedaron pendientes para ser pre-sentados luego de oírse todos los testigos de la parte demandante.